McMurray, Presiding Judge.
Defendant pleaded guilty to the offense of escape and was sentenced to be confined for one year. His appointed counsel has appealed but has now filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). Counsel contends that after a careful review of the plea and sentence transcripts and the. entire record in this case he feels that any appeal from said conviction and sentence would be wholly frivolous. Counsel filed a brief raising points of law which he considered could arguably support an appeal. He also served a copy of the motion to withdraw and the brief which counsel filed in this court upon the defendant. Counsel has met all the requirements of Anders v. California, supra, and Bethay v. State, 237 Ga. 625 (229 SE2d 406). Held:
We are in agreement with appointed counsel that there is no arguable merit to the appeal nor does our independent examination disclose any reversible error. The record and transcript demonstrate that defendant’s plea of guilty was intelligently and voluntarily entered. See Boykin v. Alabama, 395 U. S. 238, 242 (89 SC 1709, 23 LE2d 274); State v. Germany, 245 Ga. 326 (265 SE2d 13); Norwood v. State, 172 Ga. App. 685 (324 SE2d 545). Also, we find no error in the sentence imposed. Accordingly, we find the appeal to be wholly frivolous.
The motion to withdraw is granted and the conviction is affirmed. See Heard v. State, 248 Ga. 348, 349 (283 SE2d 270); Stephens v. State, 172 Ga. App. 830, 831 (4) (324 SE2d 791).

Motion granted; judgment affirmed.


Banke, C. J., and Benham, J., concur.